Cushing, J.,
delivered tbe opinion of tbe court, which was entered on tbe minutes as follows : — This court having considered the question, whether an act of assembly recited in tbe plea of tbe defendant, was, under all tbe circumstances stated, and tbe various acts passed by tbe legislature of Rorth Carolina, a bar in this action ; which question, in consequence of an opposition in tbe opinion of tbe judges of tbe circuit court for tbe district of Rorth Carolina, was certified to this court to be finally decided, is of opinion, that tbe act of assembly recited in tbe said plea is, under all tbe circumstances stated, no bar to tbe plaintiff’s action, tbe same having been repealed by tbe act of 1789, c. 28, at which time, seven years bad not elapsed from tbe final ratification of tbe treaty of peace between Great Britain and tbe United States; that being tbe period when tbe act of limitations began to run against debts due by citizens of tbe United States to British creditors.